In re H. Jr., T.; — Other; Applying For Supervisory and/or Remedial Writs, Parish *824of E. Baton Rouge, East Baton Rouge Juvenile Court, No. 99202; to the Court of Appeal, First Circuit, No. 2011 KJ 2208.
Granted. Because T.H., Jr is presumed indigent, La.Ch.C. art. 320(A) (“For purposes of the appointment of counsel, children are presumed to be indigent.”), and, in fact, appears indigent, he lacks the means to pay the costs of transcribing the adjudication hearing for purposes of his pending appeal. Under these circumstances, his parents, who have been determined to have the funds sufficient to cover the costs, “shall pay” those costs. La. Ch.C. art. 335(D). The juvenile court is therefore directed to order the hearing transcribed for purposes of the pending appeal and to supplement the record on appeal with the transcript. The juvenile court is further directed to order the child’s parents to pay the associated costs of transcribing the hearing, on penalty of constructive contempt of court, La.Ch.C. art. 1507(2) (“Willful disobedience of any lawful judgment, order, mandate, writ or process of the court”), which may, in the case of an adult found in contempt in connection with a juvenile proceedings, entail the sanctions of a fine of $500 and/or imprisonment for not more than six months. La.Ch.C. art. 1509(D).